             Case 2:18-cv-05598-BMS Document 3 Filed 01/04/19 Page 1 of 5



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
CARMEN CRUZ                         :     CIVIL ACTION—LAW
                                    :
      vs.                           :     NO. 2:18-cv-05598-BMS
                                    :
WAL-MART STORE EAST, LP             :     JURY TRIAL DEMANDED
______________________________________________________________________________

                DEFENDANT’S ANSWER WITH AFFIRMATIVE DEFENSES

        Defendant Wal-Mart Stores East, LP (hereinafter referred to as “Walmart”), by and

through its attorneys, Law Offices of McDonnell & Associates, P.C., hereby answers Plaintiff’s

Complaint and asserts Affirmative Defenses, as follows:

        1.      Denied, as this Paragraph avers no allegations against Wal-Mart.

        2.      Denied as stated. Wal-Mart Stores East, LP, is a limited partnership organized

under the laws of the State of Delaware with its principal place of business in Bentonville,

Arkansas. Wal-Mart Stores East, LP, is the operating entity of store #5891, located at 2200

Wheatsheaf Lane, Philadelphia, PA, at issue in this litigation.

        3.      Denied. Defendants Wal-Mart Stores, Inc. has been dismissed pursuant to the

Stipulation of Counsel filed in the Court of Common Pleas of Philadelphia on December 21,

2018.

        4.      It is admitted that Plaintiff alleges that the subject incident occurred on or about

August 26, 2017 at Walmart’s store located at 2200 Wheatsheaf Lane, Philadelphia, PA. All

other allegations are denied.

        5.      Denied as stated. Wal-Mart Stores East, LP, is the operating entity of store

#5891, located at 2200 Wheatsheaf Lane, Philadelphia, PA, at issue in this litigation.

        6.-10. Denied.
            Case 2:18-cv-05598-BMS Document 3 Filed 01/04/19 Page 2 of 5



                     COUNT I--NEGLIGENCE
CARMEN CRUZ V. WAL-MART STORES EAST, LP AND WAL-MART STORES, INC.

          11.    All preceding responses to Plaintiff’s Complaint are incorporated herein as if set

forth more fully at length.

          12.    (a-i) Denied.

          12.    (j) Per the parties’ Stipulation to Strike, filed on December 21, 2018 in the Court

of Common Pleas for Philadelphia, this Paragraph is dismissed with prejudice, and is therefore

denied.

          13.-18. Denied.

          WHEREFORE, Defendant Wal-Mart Stores East, LP, requests judgment in its favor and

that Plaintiff’s Complaint be dismissed with prejudice, for costs of suit, interest, and all other

relief and damages recoverable by law.

                                    AFFIRMATIVE DEFENSES

                                 FIRST AFFIRMATIVE DEFENSE

          Plaintiff’s claims and causes of action are barred by reason of Plaintiff’s own

contributory negligence, or alternatively, are reduced by the percentage of Plaintiff’s own

comparative negligence.

                               SECOND AFFIRMATIVE DEFENSE

          Plaintiff’s claims and causes of action are barred because she failed to mitigate her

damages.

                                 THIRD AFFIRMATIVE DEFENSE

          If Plaintiff sustained damages, such damages were caused by the negligence of a third

party over which Walmart exercised no control.
           Case 2:18-cv-05598-BMS Document 3 Filed 01/04/19 Page 3 of 5



                              FOURTH AFFIRMATIVE DEFENSE

        If Plaintiff sustained damages, then such damages were caused by intervening or

superseding events or factors, over which Walmart exercised no control.

                                FIFTH AFFIRMATIVE DEFENSE

        If Plaintiff executed a Release releasing any person or entity from liability arising from

the accident or occurrence described in Plaintiff’s Complaint, Walmart is similarly released from

any such liability.

                                SIXTH AFFIRMATIVE DEFENSE

        If Plaintiff seeks compensatory damages for expenses related to medical tests,

medications, and treatment, such damages are reduced by the holding in Moorehead v. Crozer

Chester Medical Center, 557 Pa. 630 (1998) to the amounts actually due and payable. Any

medical bills exceeding the provider's usual collection rate are barred by the doctrine of unjust

enrichment.

                              SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff failed to take due care for her own safety.

                               EIGHTH AFFIRMATIVE DEFENSE

        Walmart had no actual or constructive notice of any condition alleged by Plaintiff.

                                NINTH AFFIRMATIVE DEFENSE

        Plaintiff’s recovery from Walmart, if any, shall be diminished by the percentage of the

total negligence attributable to any other liable parties in this action.

                               TENTH AFFIRMATIVE DEFENSE

        At all relevant times, Walmart upheld any duty of care owed to Plaintiff.
           Case 2:18-cv-05598-BMS Document 3 Filed 01/04/19 Page 4 of 5



                              ELEVENTH AFFIRMATIVE DEFENSE

        Walmart is not liable as Plaintiff failed to avoid an open and obvious condition and/or

assumed the risk of injury.

                              TWELTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the applicable statute of limitations.

                          THIRTEENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or laches.

                          FOURTEENTH AFFIRMATIVE DEFENSE

        Walmart reserves the right to assert all defenses disclosed or developed in the course of

discovery, arbitration and/or trial.

        WHEREFORE, Defendant Wal-Mart Stores East, LP, requests judgment in its favor and

that Plaintiff’s Complaint be dismissed with prejudice, for costs of suit, interest, and all other

relief and damages recoverable by law.

                                               McDONNELL & ASSOCIATES, P.C.

Date: January 4, 2019                          BY: s/Nancy E. Zangrilli
                                                 Patrick J. McDonnell, Esquire
                                                 Attorney I.D. No. 62310
                                                 Nancy E. Zangrilli, Esquire
                                                 Attorney I.D. No. 91150
                                                 860 First Avenue, Unit 5B
                                                 King of Prussia, PA 19406
                                                 (610) 337-2087 - Telephone
                                                 (610) 337-2575 - Facsimile
                                                 Attorneys for Defendant Wal-Mart
                                                 Stores East, LP
          Case 2:18-cv-05598-BMS Document 3 Filed 01/04/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I, Nancy E. Zangrilli, Esquire, hereby certify that on January 4, 2019, a true and correct
copy of Defendant’s Answer with Affirmative Defenses was filed electronically with the Court
and is available for viewing and downloading from the ECF by the following counsel of record:


                                     Joel J. Kofsky, Esquire
                                Kimberly Ruch-Alegant, Esquire
                                The Law Offices of Joel J. Kofsky
                                    2 Penn Center, Suite 550
                                     Philadelphia, PA 19102
                                      Attorney for Plaintiff



                                              McDONNELL & ASSOCIATES, P.C.


Date: January 4, 2019                         BY: s/Nancy E. Zangrilli
                                                Nancy E. Zangrilli, Esquire
                                                Attorneys for Defendant Wal-Mart
                                                Stores East, LP
